 

Exhibit 10.2



Synthetic Biologics - white background-cropped [image_001.jpg]

FORM OF STOCK OPTION GRANT NOTICE

 

Synthetic Biologics, Inc.(the “Company”), pursuant to its 2010 Stock Incentive
Plan (the “Plan”), hereby grants to Optionholder an option to purchase the
number of shares of the Company’s Common Stock set forth below. This option is
subject to all terms and conditions as set forth herein and in the related
Option Agreement, the Plan and the Notice of Exercise, each of which are
attached hereto and incorporated herein in their entirety.

 

Optionholder:

Date of Grant:

Vesting Commencement Date:

Number of Shares Subject to Option:

Exercise Price (Per Share):

Total Exercise Price:

Expiration Date:

 

Type of Grant: ¨ Incentive Stock Option1 ¨ Non-statutory Stock Option      
Vesting Schedule:           Payment: By one or a combination of the following
items (described in the Option Agreement):

 

·By cash or check

 

·By delivery of already owned shares

 

·By a “cashless exercise”

 



Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
related Option Agreement and the Plan. Optionholder further acknowledges that as
of the Date of Grant, this Stock Option Grant Notice, the Option Agreement and
the Plan set forth the entire understanding between Optionholder and the Company
regarding the acquisition of stock in the Company referred to herein and
supersede all prior oral and written agreements on that subject.

 



SYNTHETIC BIOLOGICS, INC.   OPTIONHOLDER:               By:         Name:  
Name:                 Date:     Date:    

 



ATTACHMENTS: Option Agreement, 2010 Stock Incentive Plan and Notice of Exercise

  

--------------------------------------------------------------------------------

1 If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year. Any excess over $100,000 is a
Non-statutory Stock Option.

 



 

 

 

[image_001.jpg]

FORM OF OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NON-STATUTORY STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice ("Grant Notice") and this Option
Agreement, Synthetic Biologics, Inc. (the "Company") has granted you an option
under its 2010 Stock Incentive Plan (the "Plan") to purchase the number of
shares of the Company's Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Option Agreement but defined in the Plan shall have the same
definitions as in the Plan.

 

The details of your option are as follows:

 

1.VESTING.

 

Subject to the limitations contained herein, your option will vest as provided
in your Grant Notice, provided that vesting will cease upon the termination of
your employment or consulting arrangement, as applicable.

 

2.NUMBER OF SHARES AND EXERCISE PRICE.

 

The number of shares of common stock subject to your option and your exercise
price per share referenced in your Grant Notice may be adjusted from time to
time for certain events, including such as stock dividends, split ups, mergers,
and the other events specified in the Plan.

 

3.METHOD OF PAYMENT.

 

Payment of the exercise price is due in full upon exercise of all or any part of
your option. You may elect to make payment of the exercise price in cash or by
check or by delivery to the Company of certificates representing shares of
outstanding common stock of the Company already owned by you that are owned free
and clear of any liens, claims, encumbrances or security interests together with
stock powers duly executed and with signature guaranteed. In addition, you may
make payment through a “cashless exercise” such that without the payment of any
funds, the undersigned may exercise the Option and receive the net number of
shares equal to (x) the number of shares as to which the Option is being
exercised, multiplied by (y) a fraction, the numerator of which is the Fair
Market Value per share (on such date as is determined by the Administrator) less
the Exercise Price Per Share, and the denominator of which is such Fair Market
Value Per Share (the number of net Shares to be received shall be rounded down
to the nearest whole number of In the event payment is made by delivery of such
shares, said shares shall be deemed to have a per share value equal to the per
share market value of the shares on the date of exercise. Notwithstanding the
foregoing, you may not exercise your option by tender to the Company of common
stock to the extent such tender would violate the provisions of any law,
regulation or agreement restricting the redemption of the Company's stock.

  

4.WHOLE SHARES.

 



You may exercise your option only for whole shares of common stock.

 

5.SECURITIES LAW COMPLIANCE.

 

Notwithstanding anything to the contrary contained herein, you may not exercise
your option unless the shares of common stock issuable upon such exercise are
then registered under the Securities Act or, if such shares of common stock are
not then so registered, the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act. The exercise of your option also must comply with other applicable laws and
regulations governing your option, and you may not exercise your option if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.

 



 

 



 

6.TERM.

 

You may not exercise your option before the commencement or after the expiration
of its term. The term of your option commences on the Date of Grant and unless
otherwise specified in the Grant Notice expires upon the earliest of:

 

(a)Immediately upon the termination of your employment or consulting arrangement
unless termination is effected by the Company without cause or by reason of your
death or disability, in which case the provisions set forth in Section 10
Termination below shall apply (see Section 10. Termination);

 

(b)The Expiration Date indicated in your Grant Notice; or

 

(c)The day before the tenth (10th) anniversary of the Date of Grant.

 



If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three (3) months before the date of your option's exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or Disability.

 

7.EXERCISE.

 

(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Vice President of Finance of the Company, or to
such other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require. Each
election to exercise this option shall be in writing, signed by you, and
delivered or mailed to the Vice President of Finance of the Company at its
principal office, 617 Detroit Street, Suite 100, Ann Arbor, MI 48104. In the
event an option is exercised by the executor or administrator of your estate, or
by the person or person to whom the option has been transferred by your will or
the applicable laws of descent and distribution, the Company shall be under no
obligation to deliver stock thereunder unless and until the Company is satisfied
that the person or person exercising the option is or are your duly appointed
executor or administrator or the person to whom the option has been transferred
by your will or by the applicable laws of descent and distribution.

 

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (3) the disposition of shares of Common
Stock acquired upon such exercise.

 

(c) If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

 



 

 

 

8.PAYMENT.

 

(a) Payment in full by a certified or bank check should be made for all the
shares of which your option is exercised at the time of such exercise, and no
shares shall be delivered until such payment is made.

 

(b) Alternatively, payment may be made by delivering to the Company shares of
outstanding Common Stock of the Company together with stock powers duly executed
and with signature guaranteed. In the event payment is made in whole or in part
by such shares, said shares shall be deemed to have a per share value equal to
the closing price of the shares on the last trading day immediately preceding
the date the shares are then being issued.

 

(c) The Company shall not be obligated to deliver any stock unless and until:
(i) all applicable Federal and state laws and regulations have been complied
with; and (ii) the shares to be delivered have been listed, or authorized to be
added to the list by the applicable exchange where they are listed (currently
NYSEAMEX); and all legal matters in connection with the issuance and delivery of
the shares have been approved by counsel for the Company. You shall have no
rights as a shareholder until the stock is actually delivered to you.

 

9.TRANSFERABILITY.

 

(a) If your option is an Incentive Stock Option, your option is not
transferable, except by will or by the laws of descent and distribution, and is
exercisable during your life only by you. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to exercise your option.

 

(b) If your option is a Non-statutory Stock Option, your option is not
transferable, except (i) by will or by the laws of descent and distribution,
(ii) with the prior written approval of the Company, by instrument to an inter
vivos or testamentary trust, in a form accepted by the Company, in which the
option is to be passed to beneficiaries upon the death of the trustor (settlor)
and (iii) with the prior written approval of the Company, by gift, in a form
accepted by the Company, to a permitted transferee under Rule 701 of the
Securities Act.

 

10.TERMINATION.

 

(a) If your employment terminates any reason not listed below, your option shall
terminate immediately.

 

(b) If your employment is terminated by the Company without cause, your option
shall terminate on the ninetieth (90th) day after such termination and you may
exercise your option prior to such time but only to the extent to which you were
entitled on the date of termination. Nothing herein shall be construed as
extending the exercisability of your option to a date that is after the
expiration date of the option set forth in this Option Agreement or a date that
is more than ten (10) years after your option is granted.

 

(c) If your employment is terminated because of your disability, your option
shall terminate one (1) year after such termination and you may exercise your
option prior to such time but only to the extent to which you were entitled on
the date of such termination. Nothing herein shall be construed as extending the
exercisability of your option to a date that is after the expiration date of the
option set forth in this Option Agreement or a date that is more than ten (10)
years after the date your option is granted.

 



 

 

 

(d) If your employment is terminated as a result of your death, your option
shall terminate one (1) year after the anniversary of your death, and your
executor, administrator or other legal representative of your estate or the
person or persons to whom your rights under your option shall pass by will or
the laws of descent and distribution may exercise your option prior to such time
but only to the extent to which you were entitled on the date of termination.
Nothing herein shall be construed as extending the exercisability of your option
to a date to a date that is after the expiration date of the option set forth in
this Option Agreement or more than ten (10) years after the date your option is
granted.

 

11.OPTION NOT A SERVICE CONTRACT.

 

Your option is not an employment or service contract, and nothing in your option
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the employ of the Company or an affiliate, or of the Company or an
affiliate to continue your employment. In addition, nothing in your option shall
obligate the Company or an affiliate, their respective stockholders, Boards of
Directors, officers or employees to continue any relationship that you might
have as a Director or consultant for the Company or an affiliate.

 

12.WITHHOLDING OBLIGATIONS.

 

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or an affiliate, if any,
which arise in connection with the exercise of your option.

 

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a fair market value, determined by the Company as of the
date of exercise based on the closing price of the shares on the last trading
day immediately preceding the date the shares are then being issued , not in
excess of the minimum amount of tax required to be withheld by law (or such
lower amount as may be necessary to avoid classification of your option as a
liability for financial accounting purposes). If the date of determination of
any tax withholding obligation is deferred to a date later than the date of
exercise of your option, share withholding pursuant to the preceding sentence
shall not be permitted unless you make a proper and timely election under
Section 83(b) of the Code, covering the aggregate number of shares of Common
Stock acquired upon such exercise with respect to which such determination is
otherwise deferred, to accelerate the determination of such tax withholding
obligation to the date of exercise of your option. Notwithstanding the filing of
such election, shares of Common Stock shall be withheld solely from fully vested
shares of Common Stock determined as of the date of exercise of your option that
are otherwise issuable to you upon such exercise. Any adverse consequences to
you arising in connection with such share withholding procedure shall be your
sole responsibility.

 

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.

 



 

 

 

13.TAX CONSEQUENCES.

 

You hereby agree that the Company does not have a duty to design or administer
the Plan or its other compensation programs in a manner that minimizes your tax
liabilities. You shall not make any claim against the Company, or any of its
Officers, Directors, Employees or Affiliates related to tax liabilities arising
from your option or your other compensation. In particular, you acknowledge that
this option is exempt from Section 409A of the Code only if the exercise price
per share specified in the Grant Notice is at least equal to the Fair Market
Value per share of the Common Stock on the Date of Grant and there is no other
impermissible deferral of compensation associated with the option.

 

14.NOTICES.

 

Any notices provided for in your option or the Plan shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by mail by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

 

15.GOVERNING PLAN DOCUMENT.

 

Your option is subject to all the provisions of the Plan, the provisions of
which are hereby made a part of your option, and is further subject to all
interpretations, amendments, rules and regulations, which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your option and those of the Plan, the provisions of
the Plan shall control.

 

16.RIGHTS OF OPTIONEE.

 

This Option Agreement does not entitle you to any voting rights or, except for
the foregoing notice provisions, any other rights as a shareholder of the
Company. No dividends are payable or will accrue on your option or the Shares
purchasable under this Option Agreement until, and except to the extent that,
your option are exercised. Upon the surrender of your option and payment of the
Exercise Price as provided above, the person or entity entitled to receive the
shares of the Common Stock issuable upon such exercise shall be treated for all
purposes as the record holder of such shares as of the close of business on the
date of the surrender of your option for exercise as provided above. Upon the
exercise of your option, you shall have all of the rights of a shareholder in
the Company.

 

17.GOVERNING LAW.

 

This Option Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of Michigan without giving effect to its principles
governing conflicts of law.



 

 

 



 

 

[image_001.jpg] 



NOTICE OF EXERCISE

 

 

Date of Exercise:_____________

 

 

To Whom It May Concern:

 

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 



  Type of option (check one): Incentive ¨ Non-statutory ¨  



 

  Stock option dated:                   Number of shares as to which        
option is exercised:                   Certificates to be issued in name of:    
              Total exercise price: $                 Cash payment delivered
herewith: $                 Value of ________________         shares of
Synthetic Biologics, Inc.2: $    

 

Number of Shares To Be Received Based on Cashless Exercise _______________

 

By this exercise, I agree: (i) to provide such additional documents as you may
require pursuant to the terms of the 2010 Stock Incentive Plan; (ii) to provide
for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option; and
(iii) if this exercise relates to an incentive stock option, to notify you in
writing within fifteen (15) days after the date of any disposition of any of the
shares of Common Stock issued upon exercise of this option that occurs within
two (2) years after the date of grant of this option or within one (1) year
after such shares of Common Stock are issued upon exercise of this option.

 

  Sincerely,                 (Signature)                 (Print Name)  

 



--------------------------------------------------------------------------------

2 Shares must be valued in accordance with the terms of the option being
exercised, and must be owned free and clear of any liens, claims, encumbrances
or security interests. Certificates must be endorsed or accompanied by an
executed assignment separate from certificate.



 

 

 



 

 